Case 3:20-cv-00078-MHL Document 12 Filed 04/27/20 Page 1 of 8 PagelD# 503

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
DARLENE DENISE DAVIS,
Appellant,

v. Civil Action No. 3:20cv78
FORTUNE INVESTMENT
ENTERPRISES,

Appellee.

 

DARLENE DENISE DAVIS,
Appellant,

v. Civil Action No. 3:20ev79

UNKNOWN,

Appellee.
MEMORANDUM OPINION

This matter comes before the Court on pro se Appellant Darlene J. Davis’s motions to
proceed in forma pauperis on appeal, (3:20cv78, ECF No. 6); (3:20cv79, ECF No. 5), three
“Motions for Emergency Hearing” (the “Motions for Emergency Hearing”), (3:20cv78, ECF No.
11; 3:20cv79); (ECF No. 10; 3:20cv79, ECF No. 11), and one “Notice of Emergency Hearing to

Immediately Reverse Motion for Relief,” (the “Notice”), (3:20cv78, ECF No. 10).'

 

' The Clerk’s office docketed three motions and one notice, though one motion
duplicates a prior motion. The Court reviewed each document. Each document requests similar
emergency relief as the Court will explain in this Memorandum Opinion.
Case 3:20-cv-00078-MHL Document 12 Filed 04/27/20 Page 2 of 8 PagelD# 504

The Court exercises jurisdiction pursuant to 28 U.S.C. § 158(a)(1).? For the reasons that
follow, the Court will grant Davis leave to proceed in forma pauperis on appeal, but the appeals
will be dismissed pursuant to 28 U.S.C. § 1915(e)(2). The Court will also deny Davis’s Motions
for Emergency Hearing and related Notice.

I. BACKGROUND

Davis filed the underlying Chapter 13 Bankruptcy Case on November 19, 2019. (Bankr.
Case No. 19-36077-KLP.)? On December 2, 2019, Fortune Investment Enterprises filed a
motion requesting relief from the stay of Bankruptcy Code 11 U.S.C. § 362(a),* which
automatically attached when Davis initiated her bankruptcy action, (the “Motion”). (R. 46-49).
In the Motion, Fortune Investment Enterprises averred that in June 2019 it bought the “property
located at 5910 Chadwick Court Fredericksburg, VA 22407 ... on a foreclosure.” (R. 46-47.)

Davis previously owned that property but did not move out when it was foreclosed. (R. 46-49.)

 

2 “The district courts of the United States shall have jurisdiction to hear appeals (1) from
final judgments, orders, and decrees . . . of bankruptcy judges entered in cases and proceedings
referred to the bankruptcy judges under [28 U.S.C. § 157]... 28 U.S.C. § 158(a)(1). As the
Supreme Court of the United States recently held, the Bankruptcy Court’s adjudication of the
motion for relief from the automatic stay comprises a final order for appellate jurisdiction.
Ritzen Grp., Inc. v. Jackson Masonry, LLC, 140 S. Ct. 582, 592 (2020).

> The designated record in the two instant appeals are practically identical because they
involve the same underlying bankruptcy proceeding. (See Bankr. Case No. 19-36077-KLP).
The Court cites to the CM/ECF page numbers for the designated record in 3:20cv78. (See
3:20cv78, ECF No. 8.)

* In relevant part, Section 362 provides:

(a) Except as provided in subsection (b) of this section, a petition filed under section
301, 302, or 303 of this title, or an application filed under section 5(a)(3) of the
Securities Investor Protection Act of 1970, operates as a stay, applicable to all
entities, of. . . (3) any act to obtain possession of property of the estate or of property
from the estate or to exercise control over property of the estate.

11 U.S.C. § 362.
Case 3:20-cv-00078-MHL Document 12 Filed 04/27/20 Page 3 of 8 PagelD# 505

In September 2019, Fortune Investment Enterprises obtained an order of possession for that
property from the Spotsylvania County General District Court. (R. 47.) Davis appealed the
possession order to the Circuit Court of Spotsylvania County, which that court dismissed.

(R. 47.) Davis then filed for bankruptcy through the underlying Chapter 13 proceeding,* which
automatically stayed Fortune Investment Enterprises’ request for possession in the Spotsylvania
County Circuit Court pursuant to 11 U.S.C. § 362(a).

On February 4, 2020 the United States Bankruptcy Court for the Eastern District of
Virginia entered an order granting the Motion, meaning that Davis’s bankruptcy filing would no
longer stay Fortune Investment Enterprises efforts to possess the property located at 5910
Chadwick Court. (See R. 10 (Docket Sheet).) Davis appealed the Bankruptcy Court’s decision
to grant the Motion, which forms the basis of the two appeals the Court considers here. (/d.)
Davis has filed at least five appeals from the same underlying bankruptcy proceeding. See
Darlene Denise Davis v. Fortune Investment Enterprises, No. 3:20cv78-MHL (E.D. Va. Feb. 7,
2020); Darlene Denise Davis v. Unknown, No. 3:20cv79-MHL (E.D. Va. Feb. 7, 2020); Darlene
Denise Davis v. Unknown, No. 3:20cv127-MHL (E.D. Va. Feb. 26, 2020); Darlene Denise Davis
v. Unknown, No. 3:20cv204-MHL (E.D. Va. Mar. 25, 2020); Darlene Denise Davis v. Unknown,
No. 3:20cv205-MHL (E.D. Va. Mar. 25, 2020). The other three appeals stemming from
Bankruptcy Case Number 19-36077-KLP remain pending.

In her opening brief for case number 3:20cv78, which spans one page and names Fortune
Investment Enterprises as appellee, Davis contends the automatic stay “is a matter of right and

the appearance of bias has blocked my efforts to not be subjected to asset theft/foreclosure

 

> Davis has filed at least four bankruptcy actions since 2010. (R. 106.)

3
Case 3:20-cv-00078-MHL Document 12 Filed 04/27/20 Page 4 of 8 PagelD# 506

fraud.” (Br. 1, 3:20cv78, ECF No. 3.) Davis “object[s] because ... Fortune Investment is a non
creditor and J have no legal relationship nor contract with them.” (/d.)

In her opening brief for case number 3:20cv79, which spans one page and names
“Unknown” as appellee, Davis argues “I am the owner of my house and have ownership interest
and there was a fraudulent invalid auction held on May 7, 2019 and I have shown substantial
evidence of this and... [i]t would cause manifest injustice to remove me the homeowner from
my home.” (Br. 1, 3:20cv79, ECF No. 3.) Apart from the generic allegations of injustice, Davis
does not otherwise expand on her claims.

Upon reviewing the briefs, the Court directed Davis to pay the requisite filing fee to
pursue her appeal or move to proceed in forma pauperis.© (Feb. 21, 2020 Order, 3:20cv78, ECF
No. 5); (Feb. 21, 2020 Order, 3:20cv79, ECF No. 4). Davis timely filed her motions to proceed
in forma pauperis. Thereafter, Davis filed her Motions for Emergency Hearing and related
Notice.

In the Motions for Emergency Hearing, Davis “request[s] an emergency hearing to
reverse the denial of automatic stay.” (See Mot. Emergency Hr’g 1, 3:20cv79, ECF No. 10.)
Davis states that she has been “locked out during a pandemic by non creditors and my house
being allowed to be stolen via real estate identity theft + auction fraud.” (/d.) In the Notice,
Davis similarly alleges that she “request[s] emergency hearing to reverse immediately the

dismissal of the case.” (Notice 1, 3:20cv79, ECF No. 11.) Davis “ask[s] for an emergency

 

° “Prior to the passage of the Bankruptcy Abuse Prevention and Consumer Protection Act
of 2005 (‘BAPCPA’), many courts held that bankruptcy courts lacked the authority to waive
filing fees. After BAPCPA, requests to proceed in forma pauperis in bankruptcy cases are
governed by 28 U.S.C. § 1930(f).” Jn re Santana, Bankr. NO. 10-12043-—M, Adversary No. 10-
01094—M, 2013 WL 1397462, at *3 (Bankr. N.D. Okla. Apr. 5, 2013). Section 1930(f)(2)
provides that “[t]he district court or the bankruptcy court may waive for such debtors other fees
prescribed under” the bankruptcy fees statute, including fees related to filing an application for
appeal. See 28 U.S.C. § 1930(f)(2) (citing 28 U.S.C. § 1930 (a)-(c)).

4
Case 3:20-cv-00078-MHL Document 12 Filed 04/27/20 Page 5 of 8 PagelD# 507

telephone hearing with a nonbiased/non conflict Court ASAP.” (/d.) The Court turns now to the
applicable standards of review.
Ii. STANDARD OF REVIEW

Because Davis proceeds pro se, the Court liberally construes her filings. See Erickson v.
Pardus, 551 U.S. 89, 94 (2007) (“A document filed pro se is to be liberally construed, and a pro
se complaint, however inartfully pleaded, must be held to less stringent standards than formal
pleadings drafted by lawyers.”) (internal quotation marks and citations omitted). Nonetheless,
the requirement of liberal construction does not mean that the Court can ignore a clear failure in
the pleading to allege facts that set forth a claim cognizable in a federal district court. See
Ashcroft v. Iqbal, 556 U.S. 662, 684 (2009) (outlining pleading requirements under Fed. R. Civ.
P. 8 for “all civil actions”). A pro se plaintiff litigant must allege facts sufficient to state a cause
of action. Bracey v. Buchanan, 55 F. Supp. 2d 416, 421 (E.D. Va. 1999) (citation omitted). The
Court cannot act as a pro Se litigant’s “advocate and develop, sua sponte, statutory and
constitutional claims that the [litigant] failed to clearly raise on the face of [the] complaint.”
Newkirk v. Cir. Ct. of Hampton, No. 3:14cv372, 2014 WL 4072212, at *1 (E.D. Va. Aug. 14,
2014) (internal quotation marks and citations omitted). The same principles of liberal
construction apply to pro se litigants on appeal. See Beaudett v. City of Hampton, 775 F.2d
1274, 1278 (4th Cir. 1985) (“Nor should appellate courts permit those same fleeting references to
preserve questions on appeal.”).

Pursuant to 28 U.S.C. § 1915, which governs proceedings in forma pauperis, the court

“shall dismiss” an action or appeal that is frivolous. 28 U.S.C. § 1915(e)(2)(B)(i).’. An appeal

 

7 That subsection of the statute provides:

Notwithstanding any filing fee, or any portion thereof, that may have been paid, the
court shall dismiss the case at any time if the court determines that--
(A) the allegation of poverty is untrue; or

5
Case 3:20-cv-00078-MHL Document 12 Filed 04/27/20 Page 6 of 8 PagelD# 508

by a party proceeding in forma pauperis may be dismissed as frivolous if it does not have an
arguable basis in fact or law. Neitzke v. Williams, 490 U.S. 319, 325 (1989). As another district
court within the jurisdiction of the United States Court of Appeals for the Fourth Circuit has
recently explained when considering a bankruptcy appeal:

Section 1915 was intended to provide indigent parties with the opportunity for

meaningful access to the federal courts. However, even if a party is indigent, 28

U.S.C. § 1915 does not provide an unfettered, unlimited right to relief. Thus, relief

under 28 U.S.C. § 1915 may be denied if the allegation of poverty is untrue, or if

satisfied that the action is frivolous or malicious.
Inre Minh Vu Hoang, No. CIV.A. DKC 14-3128, 2015 WL 2345588, at *5 (D. Md. May 14, 2015)
(quoting Jn re Heinze, 455 B.R. 452, 453 (Bankr. M.D. N.C. 2011)).

UI. ANALYSIS

Based on the information contained in the motions to proceed in forma pauperis, the
Court deems Davis’s allegations of poverty true, and will grant her leave to proceed in forma
pauperis. However, based on a review of the record, including the various orders that the
Bankruptcy Court entered regarding Davis's Chapter 13 petition and her related requests for
relief following the foreclosure of her home, the Court concludes that the instant appeals are
frivolous.

An appeal is frivolous when it lacks an arguable basis either in law or fact. Neitzke, 490

USS. at 325. Davis’s appeals lack an arguable basis in law because the foreclosure sale rendered

moot her challenge to the Bankruptcy Court’s order lifting the stay and because she may

 

(B) the action or appeal--
(i) is frivolous or malicious;
(ii) fails to state a claim on which relief may be granted; or
(iii) seeks monetary relief against a defendant who is immune from
such relief.

28 U.S.C. § 1915(e)(2)(B) (emphases added).
Case 3:20-cv-00078-MHL Document 12 Filed 04/27/20 Page 7 of 8 PagelD# 509

challenge that foreclosure sale in state court as part of Fortune Investment Enterprises’
possessory action if any wrongdoing occurred during that sale.

First, the Court recognizes that, to the extent Davis seeks to challenge the sale of her
home or the related ownership interest in that property, that challenge is moot.’ “Where, as here,
a debtor fails to obtain the stay of an order granting a creditor relief from the automatic stay
pending appeal of the order, a completed foreclosure and sale of the property will render any
appeal of a subsequent lift stay order moot.” Vardan v. Wells Fargo Bank, N.A., 606 B.R. 681,
686 (E.D. Va. 2019) (collecting cases). In view of the June 2019 sale of her home, the Court can
discern no available remedy for Davis. Jn re Mar., 988 F.2d 498, 499 (4th Cir. 1993)
(“Consequently, the foreclosure rendered moot any appeal on the applicability of the § 362(a)
stay.”). Because Davis’s property was sold at a foreclosure sale in June 2019, even if Davis’s
claims had merit, she cannot identify a remedy available to her on appeal from the Bankruptcy
Court granting the Motion requesting relief from the automatic stay. See Hobby v. Beneficial
Mortg. Co. of Va., No. CIV.A. 2:05CV110, 2005 WL 5409003, at *3 (E.D. Va. June 3, 2005)
(finding no remedy available to bankruptcy appellant after foreclosure sale). Therefore, her
appeals regarding the Bankruptcy Court’s decision to lift the stay as to Fortune Investment

Enterprises are moot and lack an arguable basis in law.”

 

8 The Fourth Circuit has further instructed that equitable mootness may arise in the
bankruptcy context. Unlike constitutional mootness, which bars consideration of appeals
because no Article III case or controversy remains, “the doctrine of equitable mootness is a
pragmatic principle, grounded in the notion that, with the passage of time after a judgment in
equity and implementation of that judgment, effective relief on appeal becomes impractical,
imprudent, and therefore inequitable.” Mac Panel Co. v. Va. Panel Corp., 283 F.3d 622, 625
(4th Cir. 2002). “Applied principally in bankruptcy proceedings because of the equitable nature
of bankruptcy judgments,” parties may invoke equitable mootness “when it becomes impractical
and imprudent ‘to upset the plan of reorganization at this late date."” Mac Panel Co., 283 F.3d at
625 (quoting Jn re UNR Indus., Inc., 20 F.3d 766, 769 (7th Cir. 1994)).

® Davis also seeks relief against an Unknown appellee, “object[ing] to the grounds and
decision not to extend the automatic stay.” (3:20cv79; ECF No. 1.) The Court cannot determine

7
Case 3:20-cv-00078-MHL Document 12 Filed 04/27/20 Page 8 of 8 PagelD# 510

Second, to the extent Davis believes that the foreclosure on her home was improper, she
may pursue that argument in state court during the possessory proceedings involving Fortune
Investment Enterprises. As the Supreme Court recently observed, “[r]uling on a motion for stay
relief... will determine where the adjudication of an adversary claim will take place—in the
bankruptcy forum or state court.” Ritzen Grp.. 140 S. Ct. at 590. But the related proceedings
involving the possession of 5910 Chadwick Court may continue in state court rather than through
a bankruptcy appeal.

For the same reasons, the Court will deny Davis’s Motions for Emergency Hearings and
related Notice because they lack a basis in law and do not identify grounds for relief.'°

An appropriate Order shall issue.

 
   
 

 

M. Han i
United States ‘District Judge

Date: fren’ 21,2020 :

Richmond, Virginia

 

foreclosure sale in June 2019 are moot in this bankruptcy appeal.

'0 The Court is sympathetic to Davis’s need to secure housing during the COVID-19
pandemic. The Court notes that Davis may find helpful many pro bono organizations located
near Fredericksburg, Virginia, including Virginia Legal Aid, Virginia Poverty Center, and Legal
Aid Works.

8
